Citation Nr: 1232837	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  09-27 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of service connection for a low back disability, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran had active service from April 1997 to April 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The RO in Winston-Salem, North Carolina, currently has jurisdiction over the case.  

The issue of service connection for a back disability (on the merits) addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In May 2001, the RO denied service connection for a low back disability.  The Veteran did not appeal.

2.  Evidence submitted since the RO's May 2001 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and therefore raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's May 2001 rating decision which denied service connection for a low back disability is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011).

2.  New and material evidence has been received since the RO's May 2001 rating decision; thus, the claim of service connection for a low back disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  With regard to the issue of whether new and material evidence has been received to reopen the claim of service connection for a low back disability, the Veteran's claim is being granted to the extent that it is reopened.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

In a May 2001 rating decision, the RO denied service connection for a low back disability on the basis that while the Veteran was seen on multiple occasions during service for low back pain and underwent chiropractic therapy at that time, the current November 2000 VA examination revealed no back pathology and x-rays were normal.  A notice of disagreement was not received within the subsequent one-year period.  

Further, additional evidence was not received within one year of that decision.  New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  Significantly, absent any indication in the record that this analysis occurred, the Federal Circuit explained that it was particularly reluctant to presume that the VA considered, but rejected, the possibility that a submission contained new and material evidence relating to an earlier claim.  Id. at 1368.  The Federal Circuit noted the Board's statutory obligation to provide a written statement of its findings and conclusions, and the reasons or bases for those findings and conclusions, on all material issues of fact and law presented on the record.  Id.  

Therefore, the RO's May 2001 rating decision is final.  38 U.S.C.A. § 7105.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Since the prior final decisions, evidence has been added to the claims file.  The additional evidence of record consists of statements of the Veteran as well as VA medical evidence.  The Veteran reported that during service, he was involved in a car accident when he was rear-ended by another car.  He indicated that his back problems started with that incident and have continued thereafter.  The post-service VA outpatient records variously diagnose mechanical low back pain and lumbago, following continued complaints of low back pain from the Veteran.

For the purpose of establishing whether new and material evidence has been submitted, the truthfulness of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person(s) making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

Furthermore, the Federal Circuit has indicated that evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

Subsequent to the RO's consideration of this appeal, the Court decided the case of Shade v. Shinseki, 24 Vet. App. 110 (2010).  In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  

Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  In other words, the Court indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) establishes a low threshold for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim.  Rather, if there is newly submitted evidence of current disability which in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination.  

In this case, the Veteran is competent to state that his low back began hurting during service following a car accident, that it continued to hurt thereafter, and that he receives treatment for his low back.  At the time of the May 2001 final RO decision, the Veteran had not provided any details regarding his claimed low back disability and had not reported that he was involved in a car accident which was the onset of his low back pain.  The other newly submitted evidence shows the continued low back problems since service and suggests that there is now current low back pathology.  In sum, the Board finds that since this newly submitted lay and medical evidence tends to show the presence of a low back disability which has been continuously present since service, raises a reasonable possibility of substantiating the claim, and the element of an exact diagnosis and a nexus could be established by providing a VA examination, the claim may be reopened.  The Shade threshold has been met here and thereby triggers VA's duty to assist.  

New and material evidence has been received since the RO's May 2001 decision; thus, the claim of service connection for a low back disability is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

The application to reopen the claim of service connection for a low back disability is granted.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The claim of service connection for a low back disability has been reopened based on the newly submitted lay and medical evidence.  However, in reviewing this evidence, the Board notes that it is not clear if the Veteran has current low back pathology which is related to service.  Because the Board finds that the Shade test has been met, the Board finds that the Veteran must be afforded a VA examination to determine whether it is at least as likely as not that he has a low back disability that is related to or had its onset in service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

On remand, the RO should associate any pertinent outstanding records from the Providence VA Medical Center and the North Carolina VA Healthcare System prior to scheduling the Veteran for the VA examination.

Accordingly, this matter is REMANDED for the following actions:

1.  Obtain and associate with the claims file copies of the Veteran's treatment records for a low back disorder from the Providence VA Medical Center and the North Carolina VA Healthcare System, dated since December 2010.  

2.  Thereafter, schedule the Veteran for a VA spine examination.  Any indicated tests, including X-rays if indicated, should be accomplished.  The examiner should review the claims folder in conjunction with the examination.  

The examiner should identify all current low back disorders found to be present.  

The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current low back disability had its clinical onset during service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner should acknowledge the in-service and post-service complaints of low back pain, as well as the Veteran's statements that his low back pain continued after service to the present time.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

3.  Then, review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

4.  Finally, readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).




______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


